        Case 3:18-cv-01701-VAB Document 100 Filed 03/09/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


   RICHARD ROE,
        Plaintiff,
        v.                                                   No. 3:18-cv-1701 (VAB)

   THE HOTCHKISS SCHOOL,
        Defendant.


                            AMENDED SCHEDULING ORDER

       Following its granting of the parties’ Joint Motion to Modify the Scheduling Order, the

Court adopts the following amended schedule in this case:

   •   Damages analysis due April 20, 2020;
   •   Plaintiff’s expert disclosures and reports due April 20, 2020;
   •   Deposition of Plaintiff’s expert witnesses by May 21, 2020;
   •   Defendant’s expert disclosures and reports due July 2, 2020;
   •   Deposition of Defendant’s experts by August 7, 2020;
   •   Fact discovery shall be completed by July 16, 2020;
   •   Post-Discovery Telephonic Status Conference shall be July 23, 2020, at 10:30 a.m. Once
       all parties are on the line, and only then, please call Chambers at (203) 579-5562;
   •   Dispositive motions due September 3, 2020;
   •   Joint Trial Memorandum due September 17, 2020 (or 30 days after the Court rules on
       any dispositive motions;
   •   Trial ready date shall be October 19, 2020 (or 30 days after the submission of the Join
       Trial Memorandum).

       SO ORDERED at Bridgeport, Connecticut, this 9th day of March 2020.

                                                   /s/ Victor A. Bolden
                                                   VICTOR A. BOLDEN
                                                   UNITED STATES DISTRICT JUDGE
